Citation Nr: 0708148	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2003, the Board determined that additional 
development was needed, and drafted a remand decision, which, 
in part, asked that the veteran be afforded a VA orthopedic 
examination.  

A careful review of the record shows that the examination was 
scheduled at the Gainesville, Florida, VA Medical Center.  
However, a statement was received from the Florida Department 
of Correction (FDC) which noted that they required that the 
Veterans Health Administration (VHA) pay for the salaries of 
the correctional officers as well as the transportation costs 
(to include gas) for any inmate that is transported to the VA 
for an examination, per the Tallahassee main office at the 
FDC.  

In response, it was noted that the VHA had not authority to 
provide such payment to the FDC.  

In this regard, it is noted that in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), the United States Court of Appeals for 
Veterans Claims (Court) noted that in adjudicating claims of 
incarcerated veterans, VA must tailor their assistance to the 
peculiar circumstances of confinement and that such veterans 
are entitled to the same care and consideration given to 
their fellow veterans.  In Bolton v. Brown, 8 Vet. App. 185, 
191 (1995), the Court noted that, although the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination in the correctional facility, the record 
contained neither information concerning the efforts expended 
by the RO in that regard nor any explanation as to why a 
psychiatrist employed by the VA was not directed to perform 
the examination.  The Court held that under the unique 
circumstances presented by that case, where the Secretary had 
determined that the veteran was not available to participate 
in a VA examination under regular conditions, and in keeping 
with the "caution" of Wood, supra, a remand was required to 
provide the Secretary with another opportunity to fulfill his 
statutory duty to assist this appellant in developing the 
facts of his claim.  Bolton, 8 Vet. App. at 191.

In this case, it appears that VA was unable to schedule the 
veteran to undergo an examination at a VA facility; however, 
there is no evidence to suggest that there was an attempt to 
arrange for an adequate evaluation within the prison 
facility.

Beyond the above, review of the record reflects treatment 
records are of record which show treatment for the right knee 
by the FDC during his incarceration.  There is no evidence of 
record suggesting that the veteran has been released from 
prison, and no FDC treatment records dated subsequent to 2002 
have been submitted.  While the case is in remand status for 
an exam, an attempt to obtain any more recent treatment 
records will also be accomplished.  

In addition, the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain records for any 
medical treatment or consultation 
provided to the veteran during his period 
of incarceration, dated subsequent to 
April 2002, to include Mayo Correctional 
Institution in Lafayette County in 
Florida.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the RO should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Thereafter, in view of the veteran's 
incarceration, the RO should tailor its 
assistance to the veteran by either: (a) 
contacting the Mayo Correctional 
Institution (or current custodian of the 
veteran) and having their personnel 
conduct an examination according to VA 
examination worksheets; or (b) sending a 
VA examiner to the correctional facility 
to conduct the examination.  In the event 
an examination cannot be arranged, the 
record should include documentation of 
the efforts made and an explanation why 
the examination could not be conducted.  

The requested examination should include 
review of the claims file by the 
examiner.  The examination is to 
determine the nature, extent, and 
etiology of any right 


knee disorder found.  If a right knee 
disorder is found, the examiner, based on 
examination findings, historical records, 
and medical principles, should provide a 
medical opinion, with full rationale, as 
to whether it is as least as likely as 
not that the right knee shoulder 
disability is related to the veteran's 
service and any incident therein.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, he or she should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a legible report.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



